Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This office action is a corrected notice of allowability replacing the previous notice of allowability submitted December 9, 2020.  This application is a continuation of US application 15/602020, now US patent 10363291, filed May 22, 2017, which is a continuation of US application 14/463955, now US patent 9687531, filed August 20, 2014, which is a continuation of US application 13/768266, now US patent 8841427, filed February 15, 2013, which is a continuation of US application 12/642383, now US patent 8399657, filed February 18, 2009, which is a continuation of US application 10/943893, now US patent 7723296, filed February 20, 2004, which is a continuation in part of US application 10/051711, now US patent 7001994, filed January 17, 2002, which claims benefit of provisional application 60/263078, filed January 18, 2001.
Claims 32-40, 43, and 44 are pending in this application.
Claims 32-40, 43, and 44 as amended are examined on the merits herein.

Reasons for Allowance
	The application remains in condition for allowance for the reasons given in the previous notice  of allowance submitted December 9, 2020.  Currently claims 32-40, 43, and 44 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted September 15, 2020, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	Base claim 32 is directed to an acid alpha-glucosidase attached to a bis-M6P oligomannose by a hydrazone bond.  Base claim 33 and its dependent claims are directed to a method of introducing a M6P residue to an alpha-N-acetylglucosaminidase enzyme, which involves producing a carbonyl on the 

Accordingly, Applicant’s amendment submitted September 15, 2020, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        1/13/2021